  Case 2:19-cv-00148-LGW-BWC Document 25 Filed 01/27/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-148

        v.

 GOVERNMENT TRAINING, LLC; and DON
 DICKERSON,

                Defendants.


                                           ORDER

       This matter is before the Court on the parties’ Joint Motion to Accept Proposed

Scheduling Order. Doc. 24-1. On December 5, 2019 and December 16, 2020, the Court directed

the parties to conduct a 26(f) conference and to submit a written report outlining their discovery

plan. Docs. 2, 22. The Court directed the parties to the Court’s website, which contains specific

forms for Judge Wood/Judge Cheesbro cases. Despite these instructions, the parties have

submitted a proposed scheduling order which is not in the appropriate format. The Motion

submitted by the parties also lacks crucial dates required by this Court.

       The Court ORDERS the parties to resubmit their Rule 26(f) report in the appropriate

format. The Report shall conform to the language and format of the Form Rule 26(f) report for
  Case 2:19-cv-00148-LGW-BWC Document 25 Filed 01/27/21 Page 2 of 2




use in Judge Wood/Judge Cheesbro cases located on the Court’s website:

www.gasd.uscourts.gov, under “Forms.”

       SO ORDERED, this 27th day of January, 2021.




                                   ____________________________________
                                   BENJAMIN W. CHEESBRO
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             2
